 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 VICTOR TAGLE,                                           Case No.: 2:15-cv-02506-APG-VCF

 4          Plaintiff                                    Order Accepting Magistrate Judge’s
                                                       Report and Recommendation to (1) Deem
 5 v.                                                  Plaintiff a Vexatious Litigant, (2) Require
                                                        Plaintiff to Seek Leave of Court Before
 6 DEPARTMENT OF HOMELAND                                 Filing Any Additional Actions in the
   SECURITY,                                              District of Nevada, and (3) Prohibit
 7                                                    Plaintiff from Filing Any Further Motions
        Defendant                                     Seeking Relief That the Court Has Already
 8                                                                       Denied

 9                                                                    [ECF No. 111]

10

11         On May 3, 2019, Magistrate Judge Ferenbach recommended that (1) plaintiff Victor

12 Tagle be deemed a vexatious litigant; (2) Tagle be required to seek leave of Court before filing

13 any additional actions in the District of Nevada; (3) Tagle’s duplicitous motions for default, to

14 change venue, and for speedy trial be stricken; and (4) Tagle be prohibited from filing any

15 further motions seeking relief that the court has already denied. ECF No. 111. The third

16 recommendation is now moot because in a previous order, I denied Tagle’s motions for default

17 and his motions that seek relief that has already been denied in this case. ECF No. 115.

18         Tagle objected to Judge Ferenbach’s recommendations, arguing that Judge Ferenbach is

19 biased, has discriminated against Tagle, has dismissed many of Tagle’s cases “without review,”

20 and is now attempting to block Tagle’s legal rights by declaring him vexatious. ECF No. 117.

21 Tagle contends that Judge Ferenbach is acting under the orders of the Department of Homeland

22 Security (DHS). Id. Additionally, Tagle argues that District Judge Richard Boulware dismissed

23 some of Tagle’s previous cases because the DHS bribed him to do so. Id.
 1         Tagle’s accusations regarding Judge Ferenbach and Judge Boulware lack merit.

 2 Furthermore, Tagle does not sufficiently address the legal or substantive concerns raised by

 3 Judge Ferenbach, namely that “[p]laintiff’s actions across his many cases [are] frivolous and

 4 harassing,” that he “is clearly aware of the burden his conduct places on the Court, and [that] he

 5 ha[s] not changed his behavior” despite numerous warnings to do so. ECF No. 111 at 4.

 6             I have reviewed Judge Ferenbach’s findings and recommendations de novo, pursuant to

 7 28 U.S.C. § 636(b)(1). See also U.S. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“the

 8 district judge must review the magistrate judge’s findings and recommendations de novo if

 9 objection is made” (emphasis in original)). Judge Ferenbach’s report “cautious[ly] review[s] the

10 pertinent circumstances,” compiles “an adequate record for review,” and makes appropriate

11 “substantive findings about the frivolous or harassing nature of [Tagle’s] litigation.” Molski v.

12 Evergreen Dynasty Corp., 500 F.3d 1047, 1057 (9th Cir. 2007) (citing 28 U.S.C. § 165l(a)).

13 Additionally, his recommendations are “narrowly tailored to closely fit the specific vice

14 encountered.” Id. (quoting De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990)). I

15 therefore adopt Judge Ferenbach’s report and accept his recommendations in full.

16         IT IS THEREFORE ORDERED that plaintiff Victor Tagle is deemed a vexatious

17 litigant.

18         IT IS FURTHER ORDERED that plaintiff Victor Tagle is required to seek leave of Court

19 before filing any additional actions in the District of Nevada.

20         To file any papers, Tagle must apply for leave to do so, and the proposed suit shall bear

21 the caption “Application Seeking Leave to File.” If Tagle wishes to file in the unofficial

22 northern division of the District of Nevada, he shall mail a copy of the proposed suit to: Clerk’s

23 Office, United States District Court, District of Nevada, 400 South Virginia Street, Reno, Nevada



                                                     2
 1 89501. If Tagle wishes to file in the unofficial southern division of the District of Nevada, he

 2 shall mail a copy of the proposed suit to: Clerk’s Office, United States District Court, District of

 3 Nevada, 333 Las Vegas Blvd. South Las Vegas, Nevada 89101. The Application shall be

 4 supported by a declaration under oath by Tagle stating: (1) that the matters asserted in the new

 5 complaint or papers have never been raised and disposed of on the merits by any court; (2) that

 6 the claim or claims are not frivolous or made in bad faith; and (3) that he has conducted a

 7 reasonable investigation of the facts and his investigation supports his claim or claims. A copy

 8 of this Order shall be attached to any application.

 9         Failure to fully comply with this Order will be sufficient grounds for denial of the

10 application. In such circumstances, Tagle will not be allowed to proceed and his proposed filing

11 shall be returned to him. If Tagle makes the required showing, the court will enter the

12 appropriate order and will allow him to proceed.

13         IT IS FURTHER ORDERED that plaintiff Victor Tagle is prohibited from filing any

14 further motions in this case seeking relief that the court has already denied.

15         DATED this 30th day of May, 2019.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23



                                                     3
